DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: transfer apparatus in claims 6 and 17 which has been interpreted as a central hub and end effector and equivalents thereto as described in the specification, e.g., at para. 35; and in claims 8 and 19, a remote plasma unit wherein no specific structure has been located in the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


As discussed above, remote plasma unit invokes interpretation under U.S.C. 112(f). However, no reference of remote plasma unit in the disclosure details a specific structure to perform the claimed function attributed thereto.  Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention.  Therefore, claims 8 and 19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a recessed ledge” and “a separate recessed ledge”.  However, the relationship between the two is not completely clear.  IN order to expedite examination, Examiner has assumed the claim was meant to recite “at least one recessed ledge” and “a separate one of the at least one recessed ledges”, respectively, and has examined accordingly.  Any claim not specifically mentioned is rejected based on its dependency.
Clarification and/or correction is requested.
Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “each aperture of the plurality of apertures is characterized by a diameter greater than a diameter of an associated substrate support of the plurality of substrate supports”.  It is unclear what type of value and/or relationship the term “characterized” is meant to signify or include.  In order to expedite examination, Examiner has assumed the claim was meant to recite “each aperture of the plurality of apertures has a diameter greater than a diameter of an associated substrate support of the plurality of substrate supports” and has examined accordingly.  Any claim not specifically mentioned is rejected based on its dependency.
Clarification and/or correction is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2008/0000422 to Park et al.
Regarding claim 1:  Park et al. disclose a substrate processing system comprising:  a chamber body (Figs. 3-5, 100-102) defining a transfer region (above supporting unit 120 when in a lowered position and other areas including and/or accessed by 200 and 300); a first lid plate (151) sealed on the chamber body along a first surface of the first lid plate (i.e. bottom surface), wherein the first lid plate defines apertures through the first lid plate, wherein the first lid plate further defines at least one recessed ledge (see annotated drawing below) about each aperture of the plurality of apertures in a second surface (upper surface) of the lid plate of the first lid plate opposite to the first surface of the first lid plate; a plurality of lid stacks (i.e. showerhead, not numbered, see annotated drawing below) equal to a number of the apertures of the plurality of apertures, each lid stack of the plurality of lid stacks seated on the first lid plate on a separate recessed ledge of the at least one recessed ledge defined in the second surface of the first lid plate, wherein the plurality of lid stacks at least partially define a plurality of processing regions (S) vertically offset from the transfer region; a second lid plate (152) coupled with the plurality of lid stacks, wherein the plurality of load stacks are positioned between the first lid plate and the second lid plate.

    PNG
    media_image1.png
    212
    985
    media_image1.png
    Greyscale


With respect to claim 2, Park et al. may further comprise a plurality 2of substrate supports (120) disposed about the transfer region, each substrate support of the plurality of 3substrate supports 
With respect to claims 3 and 4, in Park et al., each substrate 2support of the plurality of substrate supports is aligned with a lid stack of the plurality of lid 3stacks and each processing 2region of the plurality of processing regions is defined from below by an associated substrate 3support in the second position.  See, e.g., Fig. 3.
With respect to claim 5, in Park et al., depending on the position of the substrate support (120)11, each processing 2region of the plurality of processing regions is fluidly coupled with the transfer region and 3fluidly isolated from above from each other processing region of the plurality of processing regions.  
With respect to claim 6, the transfer region comprises a transfer apparatus (300) rotatable about a central axis and configured to engage substrates 3and transfer substrates among a plurality of substrate supports within the transfer region.  
Regarding claim 20, Park et al. discloses a as described above, additionally, the apparatus may further comprise at least 11one structural support extends between the first lid plate and the second lid plate about the plurality of faceplates.  See, e.g., annotated figure below.

    PNG
    media_image1.png
    212
    985
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. as applied to claims 1-6 and 20 in view of U.S. Patent Pub. No. 2016/0289838 to Bansal et al.
Regarding claims 7-8, Park et al. disclose the apparatus substantially as claimed and as described above.
However, Park et al. fail to disclose the second lid plate 2defines a plurality of apertures through the second lid plate, each aperture of the plurality of 3apertures accessing a lid stack of the plurality of lid stacks and a remote 2plasma unit fluidly coupled with each aperture of the plurality of apertures defined in the second 3lid plate.  
Bansal et al. disclose a second lid plate (Fig. 1, 118 and 124) defining a plurality of apertures  (150, 152, 162) through the second lid plate, each aperture of the plurality of 3apertures accessing a lid 
Thus it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided in Park et al. the second lid plate defining a plurality of apertures through the second lid plate, each aperture of the plurality of 3apertures accessing a lid stack and a remote 2plasma unit fluidly coupled with each aperture of the plurality of apertures defined in the second 3lid plate in order to clean inner surface of the apparatus as taught by Bansal et al.

Regarding claims 9-10, Park et al. disclose the apparatus substantially as claimed and as described above.

However, Park et al. fail to disclose each lid stack of the 2plurality of lid stacks comprises a pumping liner defining an exhaust plenum positioned along 3the recessed ledge of an associated aperture through the first lid plate and each lid stack further comprises a faceplate seated on the pumping liner and at least partially defining an associated processing region from above.
Bansal et al.  disclose a pumping liner (Fig. 1, 166 and 168) and defining an exhaust plenum (170) positioned along 3a recessed ledge of an associated aperture through a first lid plate and each lid stack further comprises a faceplate (116) seated on the pumping liner and at least partially defining an associated processing region from above for the purposes of forming an exhaust path and distributing gas, respectively.
Thus, it would have been obvious to one of ordinary skill in the art the time Applicant’s invention was effectively filed to have provided a pumping liner defining an exhaust plenum  positioned along 3a recessed ledge of an associated aperture through a first lid plate and each lid stack further comprises a faceplate seated on the pumping liner and at least partially defining an associated 
With respect to claim 11, in Park et al. the lid stack may comprise a blocker plate seated on a face plate.

    PNG
    media_image2.png
    139
    710
    media_image2.png
    Greyscale


 Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0000422 to Park et al.
Regarding claim 13:  Park et al. disclose a substrate processing system substantially as claimed and comprising: 2a chamber body (Figs. 3-5, 100-102) defining a transfer region (above supporting unit 120 when in a lowered position and other areas including and/or accessed by 200 and 300); 3a plurality of substrate supports (120) distributed about the transfer region within the 4chamber body; 5a first lid plate (151) seated on the chamber body, wherein the first lid plate defines a 6plurality of apertures through the first lid plate equal to a number of substrate supports of the 7plurality of substrate supports, wherein each aperture of the plurality of apertures is axially aligned with a substrate support of the plurality of substrate supports, and wherein each aperture 26 of the plurality of apertures is characterized by a diameter greater that appears to be greater than a diameter of an associated substrate support of the plurality of substrate supports; 11a plurality of lid stacks (i.e. showerhead, not numbered, see annotated drawing below) equal to a number of apertures of the plurality of 12apertures, each lid stack of the plurality of lid stacks seated on the first lid plate overlying an 13aperture of the plurality of apertures 


    PNG
    media_image1.png
    212
    985
    media_image1.png
    Greyscale

However, Park et al. fails to explicitly disclose that each of the apertures of the plurality of apertures each has a diameter that is greater than a diameter of an associated substrate support.
Nevertheless, since the disclosure appears to demonstrate and illustrate that this relationship between the aforementioned diameters, it would have been obvious to one of ordinary skill in the art in possession of the disclosure of Park et al. and ordinary creativity, common sense and logic to provide the same.  Additionally, it is noted that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the
primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
With respect to claim 14, in Park et al., the plurality of lid 2stacks at least partially define a plurality of processing regions (S) vertically offset from the transfer 3region.  See, e.g., Fig. 3.1
With respect to claim 15, in Park et al., wherein each lid stack 2comprises a faceplate (i.e. showerhead, not numbered, see annotated drawing below) at least partially defining from above an associated processing region of 3the plurality of processing regions.  
With respect to claim 16, in Park et al., each substrate 2support of the plurality of substrate supports is vertically translatable along a central axis of the 3substrate support between a first position and a second position.  1
With respect to claim 17, Park et al. further includes a transfer apparatus (300) positioned within the transfer region and rotatable about a central axis, wherein the transfer apparatus is configured to engage substrates 3and transfer substrates among a plurality of substrate supports within the transfer region.  

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. as applied to claims 13-17 in view of U.S. Patent Pub. No. 2016/0289838 to Bansal et al.
Park et al. disclose the apparatus substantially as claimed and as described above.
However, Park et al. fail to disclose the second lid plate 2defines a plurality of apertures through the second lid plate, each apertures of the plurality of 3apertures axially aligned with a substrate support and accessing a lid stack of the plurality of lid stacks and a remote 2plasma unit seated on the second lid plated and fluidly coupled with each aperture of the plurality of apertures defined in the second 3lid plate.  
Bansal et al. disclose a second lid plate (Fig. 1, 118 and 124) defining a plurality of apertures  (150, 152, 162) through the second lid plate, each aperture of the plurality of 3apertures axially aligned with a substrate support and accessing a lid stack (116) and a remote 2plasma unit (154) fluidly coupled with each aperture of the plurality of apertures defined in the second 3lid plate for the purpose of cleaning inner surface of the apparatus (see, e.g., para. 37).  
Thus it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided in Park et al. the second lid plate defining a plurality of apertures through the second lid plate, each aperture of the plurality of 3apertures accessing a lid stack 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/856,262 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims refer to the same features.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/856,262 in view of Park et al.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A MOORE/
Primary Examiner, Art Unit 1716